UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October16, 2013 Nexstar Broadcasting Group, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-50478 23-3083125 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5215 N. O’Connor Boulevard Suite 1400 Irving, Texas 75039 (Address of Principal Executive Offices, including Zip Code) (972) 373-8800 (Registrant’s Telephone Number, including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On October16, 2013, Nexstar Broadcasting Group, Inc. (the “Company”) announced the expiration of the previously announced cash tender offer and consent solicitation by its wholly-owned subsidiary, Nexstar Broadcasting, Inc., and Mission Broadcasting, Inc. to purchase any and all of their outstanding 8.875% Senior Secured Second Lien Notes due 2017. A copy of the news release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description News Release, dated October 16, 2013, issued by Nexstar Broadcasting Group, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEXSTAR BROADCASTING GROUP, INC. Dated: October16, 2013 By: /s/ Thomas E. Carter Name: Thomas E. Carter Title: Executive Vice President Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description News Release, dated October 16, 2013, issued by Nexstar Broadcasting Group, Inc.
